DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:
The recitation of “a heating mode” (claim 10, line 5) is believed to be --the heating mode--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform control unit in claims 8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-7 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2012-0047677 A, refer to attached translation).
Regarding claim 1, Lee discloses a heat pump system, comprising: 
a charge compensator (200) having a liquid line port (refer to Fig. 3 below) for an inflow of a refrigerant into the charge compensator and for an outflow of the refrigerant from the charge compensator (refer to Figs. 3-4); and
an isolation valve (250) configured to control flows of the refrigerant to and from the charge compensator (refer to Figs. 3-4) through a liquid line piping (piping where valve 250 is located) of the heat pump system based on whether the heat pump system is operating in a cooling mode, a defrost mode, or a heating mode (refer to par. 40), wherein the liquid line port (refer to Fig. 3 below) is fluidly coupled to the liquid line piping of the heat pump system (refer to Fig. 4).


    PNG
    media_image1.png
    296
    304
    media_image1.png
    Greyscale


Regarding claim 2, Lee meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee discloses wherein, during the defrost mode, the isolation valve (250) prevents the refrigerant from flowing from the charge compensator (200) to a system refrigerant circulation piping of the heat pump system through the liquid line piping (refer to pars. 42 and 43, wherein during the cooling/defrost operation mode, the isolation valve 250 within the liquid line piping is opened to supply refrigerant to a system refrigerant circulation piping of the heat pump system through the liquid line piping, however, there are some instances when a user needs to operate the system with a lower demand load value, so that the isolation valve can be closed during the cooling/defrost operation mode, and therefore, preventing refrigerant from flowing from the charge compensator to the circulation piping).

Regarding claim 4, Lee meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee discloses wherein, during the cooling mode, the isolation valve (250) provides a flow path for the refrigerant to flow from the charge compensator (200) to the system refrigerant circulation piping through the liquid line piping (refer to par. 42).

Regarding claim 5, Lee meets the claim limitations as disclosed above in the rejection of claim 2. Further, Lee discloses wherein, during the heating mode, the isolation valve (250) provides a flow path for the refrigerant to flow from the system refrigerant circulation piping to the charge compensator through the liquid line piping (refer to par. 43, wherein in some instances during the heating mode, phase-changed 

Regarding claim 6, Lee meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee discloses wherein, during the defrost mode, the isolation valve (250) controls an amount of the refrigerant that flows from the charge compensator (200) to a system refrigerant circulation piping through the liquid line piping (refer to pg.3, lines 90-96).

Regarding claim 7, Lee meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee discloses an indoor coil (110); and an outdoor coil (120), wherein the charge compensator (200) provides a refrigerant passageway for a system refrigerant to flow through the charge compensator between the indoor coil and the outdoor coil (refer to Fig. 4).

Regarding claim 17, Lee discloses a method of operating a heat pump system that includes an isolation valve (250), the method comprising:
opening, by the isolation valve, a flow path for a refrigerant to flow, during a heating mode operation of the heat pump system, from a system refrigerant circulation piping to a charge compensator (200) through a liquid line piping (refer to par. 43, wherein in some instances during the heating mode, phase-changed liquid is moved to the system refrigerant circulation piping through the liquid line piping and replenishes 
storing, by the charge compensator, the refrigerant (during the heating mode as explained above); and
closing, by the isolation valve (250), the flow path to prevent the refrigerant stored in the charge compensator from flowing, during a defrost mode operation of the heat pump system, from the charge compensator to the system refrigerant circulation piping through the liquid line piping (refer to pars. 42 and 43, wherein during the cooling/defrost operation mode, the isolation valve 250 within the liquid line piping is opened to supply refrigerant to a system refrigerant circulation piping of the heat pump system through the liquid line piping, however, there are some instances when a user needs to operate the system with a lower demand load value, so that the isolation valve can be closed during the cooling/defrost operation mode, and therefore, preventing refrigerant from flowing from the charge compensator to the circulation piping).

Regarding claim 18, Lee meets the claim limitations as disclosed above in the rejection of claim 17. Further, Lee discloses wherein the isolation valve is configured to open or keep open the flow path for the refrigerant stored in the charge compensator to flow, during a cooling mode operation of the heat pump system, from the charge compensator to the system refrigerant circulation piping through the liquid line piping (refer to par. 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2012-0047677 A) in view of Goel (US 9,976,785).
Regarding claim 8, Lee meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee discloses controlling the isolation valve (250) based on whether the heat pump system is operating in the cooling mode, the defrost mode, or the heating mode (refer to pg. 3, lines 87-105), but fails to explicitly disclose a control unit which controls said isolation valve and configured to control whether the heat pump system operates in the cooling mode, the defrost mode, or the heating mode.
However, Goel teaches a liquid line charge compensator, comprising a control unit (105) which controls an isolation valve (126) and is configured to control whether the heat pump system operates in different modes (refer to col. 4, lines 22-30).

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee by providing a control unit which controls the isolation valve and is configured to control whether the heat pump system operates in the cooling mode, the defrost mode, or the heating mode, in order to provide more accurate control to the heat pump system in view of the teachings by Goel along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 9, Lee meets the claim limitations as disclosed above in the rejection of claim 8. Further, Lee discloses a compressor (105) and a reversing valve (refer to switching valve 107 which provides the same function as a reversing valve), wherein the control unit (105 by Goel) is configured to control the operations of the reversing valve to control whether the heat pump system operates in the cooling mode, the defrost mode, or the heating mode.

Regarding claim 11, Lee discloses a method of operating a heat pump system that includes an isolation valve (250), the method comprising: 
controlling the isolation valve (250) to provide an inflow path for a refrigerant to flow to a charge compensator (200) during a heating mode operation of the heat pump system (refer to par. 43, wherein in some instances during the heating mode, phase-
controlling the isolation valve (250) to prevent the refrigerant from flowing from the charge compensator to a system refrigerant circulation piping of the heat pump system through a liquid line piping of the heat pump system during a defrost mode operation of the heat pump system (refer to pars. 42 and 43, wherein during the cooling/defrost operation mode, the isolation valve 250 within the liquid line piping is opened to supply refrigerant to a system refrigerant circulation piping of the heat pump system through the liquid line piping, however, there are some instances when a user needs to operate the system with a lower demand load value, so that the isolation valve can be closed during the cooling/defrost operation mode, and therefore, preventing refrigerant from flowing from the charge compensator to the circulation piping).
While Lee discloses controlling the isolation valve, Lee fails to explicitly disclose a control unit.
However, Goel teaches a liquid line charge compensator, comprising a control unit (105) which controls an isolation valve (126) (refer to col. 4, lines 22-30).
One having ordinary skill in the art of refrigeration would recognize that by providing a control unit, said control unit will provide more accurate control to the heat pump system.


Regarding claim 12, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Lee as modified discloses controlling, by the control unit (105 by Goel), the isolation valve (250) to provide an outflow path for the refrigerant to flow through the liquid line piping from the charge compensator to the system refrigerant circulation piping during a cooling mode operation of the heat pump system (refer to Figs. 4-5 and par. 42).

Regarding claim 13, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Lee as modified discloses controlling, by the control unit (105 by Goel), a reversing valve (refer to switching valve 107 which provides the same function as a reversing valve) to control whether the heat pump system operates in the cooling mode operation, the defrost mode operation, or the heating mode operation.

Regarding claim 14, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Lee as modified discloses providing, by the charge compensator (200), a refrigerant passageway (refer to Fig. 4 below) for a 



    PNG
    media_image2.png
    257
    427
    media_image2.png
    Greyscale


Regarding claim 15, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Lee as modified discloses the isolation valve, but fails to explicitly disclose wherein said isolation valve includes a solenoid valve.
However, Goel further teaches a liquid line charge compensator, comprising a solenoid valve (126).
One having ordinary skill in the art of refrigeration would recognize that by providing a solenoid valve, solenoid valves provide a fast response time and lower consumption, therefore, increasing the cooling efficiency of the heat pump system.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Lee such that the isolation .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2012-0047677 A) in view of Kim (WO/2018/124788, refer to US App # 2019/0351739 for reference numbers).
Regarding claim 10, Lee meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee discloses wherein the isolation valve is a temperature actuated valve (refer to pg. 3, lines 94-96) wherein the isolation valve controls the flows of the refrigerant to and from the charge compensator based on temperature information (outside temperature), but fails to explicitly disclose a temperature sensor, wherein the temperature information is indicative of whether the heat pump system is operating in the cooling mode, the defrost mode, or the heating mode.
However, Kim further teaches that it is known in the art of refrigeration, to provide a heat pump cycle, comprising a temperature sensor, wherein a temperature information (outside temperature) of the sensor is indicative of whether the heat pump system is operating in a cooling mode, a defrost mode, or a heating mode (refer to par. 72, lines 1-6).
One having ordinary skill in the art of refrigeration would recognize that by providing a temperature sensor as taught by Kim, it will optimize a cooling effect of the heat pump system.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee by providing a temperature , wherein the temperature information is indicative of whether the heat pump system is operating in the cooling mode, the defrost mode, or the heating mode, in order to optimize a cooling effect of the heat pump system in view of the teachings by Kim along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2012-0047677 A) in view of Little (US 6,379,122).
Regarding claim 19, Lee meets the claim limitations as disclosed above in the rejection of claim 17. Further, Lee discloses wherein the isolation valve is a temperature actuated valve that controls refrigerant flows to and from the charge compensator based on the temperature (refer to pg. 3, lines 94-96), but fails to explicitly disclose a temperature sensor.
However, Little teaches that it is known in the art of refrigeration, to provide an isolation valve controlled by one or more inputs from a temperature sensor (refer to col. 2, lines 11-14).
One having ordinary skill in the art of refrigeration would recognize that by providing an isolation valve controlling refrigerant flow based on one or more inputs from a temperature sensor, it will provide more accurate control of the heat pump system.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee by providing a temperature sensor, in order to provide more accurate control of the heat pump system in view of the .

Allowable Subject Matter
Claims 3, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANA M VAZQUEZ/Examiner, Art Unit 3763